JNL VARIABLE FUND LLC 225 West Wacker Drive, Suite 1200 Chicago, Illinois 60606 (312) 338-5801 March 2, 2010 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re: JNL Variable Fund LLC File Nos: 333-68105 and 811-09121 Dear Sir/Madam: Today's filing for the above registrant, pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, is to designate a new effective date for the December 18, 2009, Post Effective Amendment No. 22. If you have any questions, please contact me at 517-367-4336. Sincerely, /s/ Susan S. Rhee Susan S. Rhee Vice President, Counsel & Secretary encs.
